IN THE MATTER OF THE                                                                              *   IN THE
APPLICATION OF VINCENT
JOSEPH BRANSON FOR RESIGNATION                                                                    *   COURT OF APPEALS
FROM THE PRACTICE OF LAW
                                                                                                  *   OF MARYLAND

                                                                                                  *   Misc. Docket AG No. 56

                                                                                                  *   September Term, 2020

                                                                                       ORDER

                 Upon consideration of the Application to Resign from the Practice of Law of

  Vincent Joseph Branson and the response of Bar Counsel, filed in the above-captioned

  case, it is this 1st day of March, 2021


                 ORDERED, by the Court of Appeals of Maryland, that the resignation of

  Vincent Joseph Branson from the Bar of the State of Maryland is hereby accepted; and it

  is further


                 ORDERED, that the Clerk of this Court shall remove the name Vincent Joseph

  Branson from the register of attorneys in the Court and certify that fact to the Trustees of

  the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals

  in this State.


     Pursuant to Maryland Uniform Electronic Legal
    Materials Act
    (§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                           2021-03-01 11:03-05:00
                                                                                               /s/ Mary Ellen Barbera
                                                                                                    Chief Judge

    Suzanne C. Johnson, Clerk